Citation Nr: 0100040	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  98-10 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for right tibial 
stress fracture.

2.  Entitlement to a compensable evaluation for acne 
keloidalis nuchae with folliculitis.

3.  Entitlement to an increased evaluation for status post 
sclerotherapy for varicose veins, right popliteal area, 
currently evaluated as 30 percent disabling.

4.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a 
back disability.

5.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for 
residuals of injury to the left small toe.

6.  Entitlement to service connection for tonsillitis.

7.  Entitlement to service connection for generalized anxiety 
(claimed as problems with memory, concentration, anxiety, and 
depression) due to an undiagnosed illness.

8.  Entitlement to service connection for Chronic Fatigue 
Syndrome (CFS) (claimed as neuropsychological signs or 
symptoms manifested as fatigue and feelings of tiredness) due 
to an undiagnosed illness.

9.  Entitlement to service connection for joint and muscle 
pain due to an undiagnosed illness.

10.  Entitlement to service connection for viral process 
(claimed as headaches) due to an undiagnosed illness.

11.  Entitlement to service connection for an upper and lower 
respiratory system disability, and cough due to an 
undiagnosed illness.

12.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

13.  Entitlement to service connection for chest pains and 
cardiovascular problems due to an undiagnosed illness.

14.  Entitlement to service connection for hearing loss.

15.  Entitlement to service connection for an anxiety 
disorder claimed as neuropsychological signs and symptoms 
manifested by fatigue, chest pains, cardiovascular signs and 
symptoms and memory loss due to an undiagnosed illness.

16.  Entitlement to service connection for asthma.

17.  Entitlement to service connection for mild folate 
deficiency, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1992.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Nashville, Tennessee and New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO deferred decisions concerning 
service connection for tonsillitis, service connection for 
the residuals of hospitalization and treatment, and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) in the 
November 1996 rating decision.  The issue of service 
connection for tonsillitis was subsequently addressed in the 
August 1997 rating decision, and that of entitlement to TDIU, 
in a November 1997 decision.  However, the issue of service 
connection for the residuals of hospitalization and treatment 
does not appear to have been adjudicated.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied 
compensable evaluations for (1) status post cyst removal, 
left thigh, (2) stress fracture, right tibia, (3) acne 
keloidalis nuchae, and (4) status post sclerotherapy for 
varicose veins, right popliteal area; declined to reopen the 
previously denied claims for service connection for (5) a 
back disability and (6) residuals of injury to the left toe; 
denied service connection for (7) hearing loss; and denied 
service connection as due to an undiagnosed illness for (8) 
generalized anxiety (claimed as memory problems, difficulty 
concentrating, and depression), (9) chronic fatigue syndrome 
(CFS) (claimed as neuropyschological signs or symptoms 
manifested by fatigue and feelings of tiredness), (10) joint 
or muscle pain, (11) viral process (claimed as headaches), 
(12) upper and lower respiratory system problems with cough, 
(13) hair loss, (14) chest pains and cardiovascular problems; 
and denied (15) entitlement to a 10 percent evaluation based 
on multiple, noncompensable, service-connected disabilities.

2.  The RO notified the appellant of the November 1996 
decision by a letter dated November 12, 1996.

3.  In an August 1997 rating decision, the RO denied service 
connection for (1) tonsillitis; and denied as due to an 
undiagnosed illness service connection for (2) anxiety 
disorder (claimed as neuropsychological signs and symptoms 
manifested by fatigue, chest pains, cardiovascular signs and 
symptoms, and memory loss), (3) muscle and joint pains, (4) 
asthma (claimed as upper and lower respiratory problems), (5) 
hair loss, and (6) mild folate deficiency.

4.  The RO notified the appellant of the August 1997 decision 
by a letter dated August 26, 1997.

5.  In August 1997, the veteran filed a notice of 
disagreement to the following issues in aggregate:
(1) compensable evaluation for stress fracture, right 
tibia
(2) compensable evaluation for acne keloidalis nuchae
(3) compensable evaluation for status post 
sclerotherapy for varicose veins, right popliteal 
area
(4) new and material evidence sufficient to reopen the 
previously denied claim for service connection for 
a back disability
(5) new and material evidence sufficient to reopen the 
previously denied claim for service connection for 
residuals of injury to left small toe
(6) service connection for generalized anxiety disorder 
(claimed as memory problems, difficulty 
concentrating, and depression) due to an 
undiagnosed illness
(7) service connection for CFS (claimed as 
neuropsychological signs or symptoms manifested by 
fatigue and feelings of tiredness) due to an 
undiagnosed illness
(8) service connection for joint or muscle pain due to 
an undiagnosed illness
(9) service connection for a viral process (claimed as 
headaches) due to an undiagnosed illness
(10) service connection for upper and lower respiratory 
system problems with cough due to an undiagnosed 
illness
(11) service connection for hair loss due to an 
undiagnosed illness
(12) service connection for chest pains and 
cardiovascular problems due to an undiagnosed 
illness
(13) service connection for hearing loss due to an 
undiagnosed illness
(14) entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected problems
(15) service connection for tonsillitis
(16) service connection for an anxiety disorder (claimed 
as neuropsychological signs and symptoms manifested 
by fatigue, chest pains, cardiovascular signs and 
symptoms, and memory loss) due to an undiagnosed 
illness
(17) service connection for muscle and joint pains due 
to an undiagnosed illness
(18) service connection for asthma (claimed as upper and 
lower respiratory problems) due to an undiagnosed 
illness
(19) service connection for hair loss due to an 
undiagnosed illness
(20) service connection for mild folate deficiency due 
to an undiagnosed illness.

6.  On June 8, 1998, the RO issued a statement of the case in 
which it identified the issues as follows:
(1) evaluation of stress fracture, right tibia
(2) evaluation of acne keloidalis nuchae
(3) evaluation of status post sclerotherapy for 
varicose veins, right popliteal area
(4) new and material evidence to reopen the claim for 
service connection for a back condition
(5) new and material evidence to reopen the claim for 
service connection for the residuals of injury to 
the left small toe
(6) service connection for tonsillitis
(7) service connection for memory problems, difficulty 
concentrating, and depression (also described as 
generalized anxiety disorder) due to an undiagnosed 
illness
(8) service connection for neuropsychological signs or 
symptoms manifested by fatigue and feelings of 
tiredness (also described as CFS) due to an 
undiagnosed illness
(9) service connection for joint or muscle pain due to 
an undiagnosed illness
(10) service connection for headaches (also described as 
viral process) due to an undiagnosed illness
(11) service connection for upper and lower respiratory 
system and cough due to an undiagnosed illness
(12) service connection for hair loss due to an 
undiagnosed illness
(13) service connection for chest pains and 
cardiovascular problems due to an undiagnosed 
illness
(14) service connection for hearing loss
(15) entitlement to TDIU
(16) service connection for anxiety disorder claimed as 
neuropsychological signs and symptoms manifested by 
fatigue, chest pains, cardiovascular signs and 
symptoms and memory loss due to an undiagnosed 
illness
(17) service connection for asthma
(18) service connection for mild folate deficiency.

7.  In July 1998, the veteran submitted a statement in which 
he acknowledged receipt of the June 1998 statement of the 
case but requested clarification concerning the effective 
date assigned for the evaluation of the service-connected 
right varicose veins disability.  He did not discuss any of 
the issues identified in the statement of the case.

8.  The veteran filed a substantive appeal in April 1999, 
discussing the following issues:
(1) evaluation of stress fracture, right tibia
(2) evaluation of acne keloidalis nuchae
(3) adequacy of the new and material submitted to 
reopen the claim for service connection for a back 
condition
(4) service connection for generalized anxiety
(5) service connection for CFS
(6) service connection for joint or muscle pain
(7) service connection for viral process (claimed as 
headaches)
(8) service connection for upper and lower respiratory 
system, and cough
(9) service connection for hair loss
(10) service connection for chest pains and 
cardiovascular problems
(11) service connection for anxiety disorder claimed as 
neuropsychological signs and symptoms manifested by 
fatigue, chest pains, cardiovascular signs and 
symptoms and memory loss
(12) service connection for asthma
(13) service connection for mild folate deficiency.
He made no assertions of error of law or fact concerning the 
issues of (1) increased evaluation for status post 
sclerotherapy for varicose veins, right popliteal area, (2) 
new and material evidence to reopen the previously denied 
claim for the residuals of injury to the left small toe, (3) 
service connection for tonsillitis, or (4) service connection 
for hearing loss.

9.  The veteran's substantive appeal was not timely filed as 
to the issues identified in the June 1998 statement of the 
case-issues which were denied in the November 1996 and 
August 1997 rating decisions-either within 60 days of the 
issuance of the statement of the case or within one year of 
the notices of these rating decisions.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issues identified in the June 1998 statement of the case, the 
August 1997 notice of disagreement, or as identified by the 
veteran in his April 1999 substantive appeal, in aggregate:
(1) compensable evaluation of stress fracture, right 
tibia
(2) compensable evaluation of acne keloidalis nuchae
(3) higher evaluation of status post sclerotherapy for 
varicose veins, right popliteal area, now evaluated 
as 30 percent disabling
(4) new and material evidence to reopen the previously 
denied claim for service connection for a back 
condition
(5) new and material evidence to reopen the previously 
denied claim for service connection for the 
residuals of injury to the left small toe
(6) service connection for tonsillitis
(7) service connection for generalized anxiety disorder 
(claimed as problems with memory, concentration, 
anxiety, and depression), including as due to an 
undiagnosed illness
(8) service connection for CFS (claimed as 
neuropsychological signs or symptoms manifested as 
fatigue and feelings of tiredness), including as 
due to an undiagnosed illness
(9) service connection for joint or muscle pain, 
including as due to an undiagnosed illness
(10) service connection for viral process (claimed as 
headaches)
(11) service connection for upper and lower respiratory 
system disability, with cough, including as due to 
an undiagnosed illness
(12) service connection for hair loss, including as due 
to an undiagnosed illness
(13) service connection for chest pains and 
cardiovascular problems, including as due to an 
undiagnosed illness
(14) service connection for hearing loss
(15) service connection for anxiety disorder claimed as 
neuropsychological signs and symptoms manifested by 
fatigue, chest pains, cardiovascular signs and 
symptoms and memory loss, including as due to an 
undiagnosed illness
(16) service connection for asthma
(17) service connection for mild folate deficiency, 
including as due to an undiagnosed illness.
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed Notice of Disagreement (NOD) and completed by a timely 
filed substantive appeal after a Statement of the Case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  An 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305.

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203.

On November 12, 1996, the RO notified the veteran of its 
decision denying compensable evaluations for (1) status post 
cyst removal, left thigh, (2) stress fracture, right tibia, 
(3) acne keloidalis nuchae, and (4) status post sclerotherapy 
for varicose veins, right popliteal area; denying the 
reopening of previously denied claims for service connection 
for (5) a back disability and (6) residuals of injury to the 
left toe; denying service connection for (7) hearing loss; 
denying service connection as due to an undiagnosed illness 
for (8) generalized anxiety (claimed as memory problems, 
difficulty concentrating, and depression), (9) chronic 
fatigue syndrome (CFS) (claimed as neuropyschological signs 
or symptoms manifested by fatigue and feelings of tiredness), 
(10) joint or muscle pain, (11) viral process (claimed as 
headaches), (12) upper and lower respiratory system problems 
with cough, (13) hair loss, (14) chest pains and 
cardiovascular problems; and (15) denying entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.

In this decision, the RO noted it deferred decisions 
concerning service connection for tonsillitis, the residuals 
of hospitalization and treatment, and entitlement to TDIU.

On August 26, 1997, the RO notified the veteran of its 
decision denying service connection for (1) tonsillitis; and 
service connection as due to an undiagnosed illness service 
connection for (2) anxiety disorder (claimed as 
neuropsychological signs and symptoms manifested by fatigue, 
chest pains, cardiovascular signs and symptoms, and memory 
loss), (3) muscle and joint pains, (4) asthma (claimed as 
upper and lower respiratory problems), (5) hair loss, and (6) 
mild folate deficiency.

The veteran filed a timely NOD in August 1997, in which he 
indicated he disagreed with items 2 through 18 of the 
November 1996 decision, and items 1 through 6 of the August 
1997 decision.  As noted above, the RO deferred decisions in 
the November 1996 rating decision concerning item (7), 
service connection for tonsillitis, item (16) service 
connection for residuals of hospitalization and treatment, 
and item (17) entitlement to TDIU.  The issue of service 
connection for tonsillitis was subsequently decided in the 
second, August 1997, decision.  But the issue of TDIU was 
decided in a November 1997 rating decision.  Hence, in 
aggregate, the issues appealed by the veteran's August 1997 
notice of disagreement are as follows (1) compensable 
evaluation for stress fracture, right tibia, (2) compensable 
evaluation for acne keloidalis nuchae, (3) compensable 
evaluation for status post sclerotherapy for varicose veins, 
right popliteal area, (4) new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a back disability, (5) new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for residuals of injury to left small toe, 
(6) service connection for generalized anxiety disorder 
(claimed as memory problems, difficulty concentrating, and 
depression) due to an undiagnosed illness, (7) service 
connection for CFS (claimed as neuropsychological signs or 
symptoms manifested by fatigue and feelings of tiredness) due 
to an undiagnosed illness, (8) service connection for joint 
or muscle pain due to an undiagnosed illness, (9) service 
connection for a viral process (claimed as headaches) due to 
an undiagnosed illness, (10) service connection for upper and 
lower respiratory system problems with cough due to an 
undiagnosed illness, (11) service connection for hair loss 
due to an undiagnosed illness, (12) service connection for 
chest pains and cardiovascular problems due to an undiagnosed 
illness, (13) service connection for hearing loss, (14) 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected problems, (15) service 
connection for tonsillitis, (16) service connection for an 
anxiety disorder (claimed as neuropsychological signs and 
symptoms manifested by fatigue, chest pains, cardiovascular 
signs and symptoms, and memory loss) due to an undiagnosed 
illness, (17) service connection for muscle and joint pains 
due to an undiagnosed illness, (18) service connection for 
asthma (claimed as upper and lower respiratory problems) due 
to an undiagnosed illness, (19) service connection for hair 
loss due to an undiagnosed illness, (20) service connection 
for mild folate deficiency due to an undiagnosed illness. 

In December 1997, the veteran submitted a request for 
reconsideration of the November 1997 denial of entitlement to 
TDIU.  This statement is of record and does not indicate a 
desire to appeal this issue.  Rather, the veteran clearly 
states that he "would also like a reconsideration for issue 
#2, entitlement to individual unemployability."  The Board 
therefore does not construe this document as a notice of 
disagreement.  See 38 C.F.R. § 20.201.  The issue of service 
connection for the residuals of hospitalization and treatment 
does not appear to have been adjudicated and is referred to 
the RO for appropriate action in the Introduction, above.

On June 8, 1998, the RO furnished the veteran with a 
statement of the case in which it identified the issues as 
follows:  (1) evaluation of stress fracture, right tibia, (2) 
evaluation of acne keloidalis nuchae, (3) evaluation of 
status post sclerotherapy for varicose veins, right popliteal 
area, (4) new and material evidence to reopen the claim for 
service connection for a back condition, (5) new and material 
evidence to reopen the claim for service connection for the 
residuals of injury to the left small toe, (6) service 
connection for tonsillitis, (7) service connection for memory 
problems, difficulty concentrating, and depression due to an 
undiagnosed illness (also described as generalized anxiety 
disorder), (8) service connection for neuropsychological 
signs or symptoms, fatigue and feelings of tiredness due to 
an undiagnosed illness (also described as CFS), (9) service 
connection for joint or muscle pain due to an undiagnosed 
illness, (10) service connection for headaches due to an 
undiagnosed illness (also described as a viral process), (11) 
service connection for upper and lower respiratory system and 
cough due to an undiagnosed illness, (12) service connection 
for hair loss due to an undiagnosed illness, (13) service 
connection for chest pains and cardiovascular problems due to 
an undiagnosed illness, (14) service connection for hearing 
loss, (15) entitlement to TDIU, (16) service connection for 
anxiety disorder claimed as neuropsychological signs and 
symptoms manifested by fatigue, chest pains, cardiovascular 
signs and symptoms and memory loss due to an undiagnosed 
illness, (17) service connection for asthma, (18) service 
connection for mild folate deficiency.  The RO advised him in 
an accompanying letter that to perfect his appeal he must 
file a substantive appeal within 60 days or within the 
remainder of the one-year period from the date of the letter 
notifying him of the actions he had appealed.

In July 1998, the veteran submitted a statement in which he 
acknowledged receipt of the June 1998 statement of the case 
but requested clarification concerning the effective date 
assigned for the evaluation of the service-connected right 
varicose veins disability.  He did not discuss any of the 
issues identified in the statement of the case, nor did he 
request an extension to file a substantive appeal concerning 
these issues.

Rather, the veteran did not file his substantive appeal until 
April 1999.  In this document, the veteran discussed only the 
following issues:  (1) evaluation of stress fracture, right 
tibia, (2) evaluation of acne keloidalis nuchae, (3) adequacy 
of the new and material submitted to reopen the claim for 
service connection for a back condition, (4) service 
connection for generalized anxiety, (5) service connection 
for CFS, (6) service connection for joints or muscle pain, 
(7) service connection for viral process (claimed as 
headaches), (8) service connection for upper and lower 
respiratory system, and cough, (9) service connection for 
hair loss, (10) service connection for chest pains and 
cardiovascular problems, (11) service connection for anxiety 
disorder claimed as neuropsychological signs and symptoms 
manifested by fatigue, chest pains, cardiovascular signs and 
symptoms and memory loss, (12) service connection for asthma, 
and (13) service connection for mild folate deficiency.  He 
did not make any assertions of error of law or fact 
concerning the issues of (1) increased evaluation for status 
post sclerotherapy for varicose veins, right popliteal area, 
(2) new and material evidence to reopen the previously denied 
claim for the residuals of injury to the left small toe, (3) 
service connection for tonsillitis, and (4) service 
connection for hearing loss.

No other written communication from the veteran was received 
within 60 days of the SOC or within the year following the 
notice of the November 1996 and August 1997 decisions were 
mailed which sufficed as a timely and adequate substantive 
appeal or, in the alternative, a request for an extension to 
file a substantive appeal concerning the issues enumerated 
herein.

The Board notes that the veteran testified in a video 
teleconference hearing in March 2000 and testified 
concerning, inter alia, the circumstances surrounding his 
April 1999 filing of his substantive appeal.  In essence, the 
veteran testified that he relied on the advice of the local, 
accredited veterans' service organization representative to 
facilitate the filing of his claim, NOD, and substantive 
appeal.  However, the Board can find no basis upon which to 
find that an adequate and timely substantive appeal or, in 
the alternative, that a request for extension to file a 
timely substantive appeal, was filed-either in the veteran's 
testimony or in his written statements 

In a letter dated September 29, 2000, the Board informed the 
appellant that the substantive appeal received in April 1999 
was not timely and adequate with respect to the issues 
identified in the June 1998 SOC (of which notice was given to 
the veteran June 8, 1998).  The Board informed the appellant 
that pursuant to 38 C.F.R. § 20.203 he was given 60 days from 
the date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of this issue.  Neither the veteran nor his 
representative responded. 

The veteran had until approximately August 8, 1998 and August 
26, 1998, respectively, to file a timely and adequate 
substantive appeal or a request for an extension of time 
concerning the issues enumerated herein, which were decided 
in the November 1996 and August 1997 rating decisions, of 
which he was given notice, respectively, November 12, 1996 
and August 26, 1997.  These dates-60 days after the date of 
notification of the June 1998 SOC and one year following the 
date of notification of the second rating decision appealed-
are the later of the two dates set out in 38 C.F.R. 
§ 20.302(b). 

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issues enumerated herein, 
the veteran's substantive appeal was not timely and adequate.  
The veteran's substantive appeal was received in April 1999, 
well beyond the August 8, 1998 and August 26, 1998, deadlines 
identified above, to file a timely and inadequate substantive 
appeal or a request for an extension of time concerning these 
issues.  The appellant was so informed and given 60 days to 
present argument or request a hearing.  Neither the appellant 
or his representative responded.  The Board finds that no 
timely substantive appeal has been filed with respect to 
these issues.  Accordingly, the Board lacks jurisdiction 
regarding the issues enumerated within.  The claim with 
respect to these issues are dismissed.

ORDER

The appeal of the denial of entitlement to a compensable 
evaluation for tibial stress fracture is dismissed.

The appeal of the denial of entitlement to a compensable 
evaluation for acne keloidalis nuchae with folliculitis is 
dismissed.

The appeal of the denial of entitlement to an increased 
evaluation for status post sclerotherapy for varicose veins, 
right popliteal area, currently evaluated as 30 percent 
disabling is dismissed.

The appeal of the denial to reopen the previously denied 
claim for service connection for a back disability is 
dismissed.

The appeal of the denial to reopen the claim for service 
connection for residuals of injury to the left small toe is 
dismissed.

The appeal of the denial of entitlement to service connection 
for tonsillitis is dismissed.

The appeal of the denial of entitlement to service connection 
for problems with memory, concentration, anxiety, and 
depression (also described as generalized anxiety) due to an 
undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for neuropsychological signs or symptoms, fatigue and 
feelings of tiredness (also described as CFS) due to an 
undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for joint and muscle pain due to an undiagnosed illness is 
dismissed.

The appeal of the denial of entitlement to service connection 
for headaches (as described as a viral process) due to an 
undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for an upper and lower respiratory system disability, and 
cough due to an undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for hair loss due to an undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for chest pains and cardiovascular problems due to an 
undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for hearing loss is dismissed.

The appeal of the denial of entitlement to service connection 
for an anxiety disorder claimed as neuropsychological signs 
and symptoms manifested by fatigue, chest pains, 
cardiovascular signs and symptoms and memory loss due to an 
undiagnosed illness is dismissed.

The appeal of the denial of entitlement to service connection 
for asthma is dismissed.

The appeal of the denial of entitlement to service connection 
for mild folate deficiency, including as due to an 
undiagnosed illness, is dismissed.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

